Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-19-00661-CV

       STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS,
                             Appellant

                                             v.

                                  Andrew Wayne BOCK,
                                        Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI19802
                     Honorable Cynthia Marie Chapa, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss this appeal is GRANTED and this appeal is DISMISSED. See TEX. R. APP. P. 42.1(a).
Costs of appeal are taxed against appellant. See id. 42.1(d).

       SIGNED March 25, 2020.


                                              _________________________________
                                              Irene Rios, Justice